In some parts of the record in the Justice Court the name of the plaintiff was given as "Varden," and in others as "Vanden," the latter being the true name. The justice docket and the judgment entry, as presented to us, shows the name written as "Varden." The appeal bond was made payable to Mrs. "Varden;" but otherwise the judgment was correctly described.
The appeal was dismissed, because the bond was not made payable to Mrs. "Vanden."
In view of the state of the record, we think the bond should be held sufficient. It is plain that the name was taken from the record, and the mistake was caused by the uncertainty of plaintiff's name, which arose therefrom. The error was one which should not be allowed to defeat the appeal. The bond being made payable to plaintiff under a name which the record assigns to her, could be made as available to her as if her true name were given. At most the error appears to be merely clerical, and should not be held to invalidate the appeal.
Reversed and remanded. *Page 260